Title: Address to the Inhabitants of Bermuda, 6 September 1775
From: Washington, George
To: Inhabitants of Bermuda



Gentlemen
[Cambridge, 6 September 1775]

In the great Conflict which agitates this Continent I cannot doubt but the Assertors of Freedom & the Rights of the Constitution are possessed of your most favourable Regards & Wishes for Success. As the Descendants of Freemen & Heirs with us of the same glorious Inheritance we flatter ourselves that tho. divided by our Situation we are firmly united in Sentiment. The Cause of Virtue & Liberty is confined to no Continent or Climate it comprehends within its capacious Limits the wise & the good however dispersed & separated in Space or Distance. You need not be informed that the Violence & Rapacity of a tyrannick Ministry have forced the Citizens of America your Brother Colonists into Arms. We equally detest & lament the Prevalence of those Councils which have led to the Effusion of so much human Blood & left us no Alternative but a Civil War or a base Submission. The wise Disposer of all Events has hitherto smiled upon our virtuous Efforts, those mercenary Troops a few of whom lately boasted of subjugating this vast Continent, have been checked in their earliest Ravages, & are now actually encircled in a small Space their Arms disgraced & suffering all the Calamities of a Siege. The Virtue & Spirit & Union of the Provinces leave them nothing to fear but the Want of Ammunition:

The Applications of our Enemies to foreign States & their Vigilance upon our Coasts are the only Efforts they have made against us with Success. Under these Circumstances & with these Sentiments we have turned our Eyes to you Gentlemen for Relief. We are informed that there is a large Magazine in your Island under a very feeble Guard. We would not wish to involve you in an Opposition in which from your Situation we should be unable to support you, we know not therefore to what Extent to sollicit your Assistance in availing ourselves of this Supply: but if your Favour & Friendship to North America & its Liberties have not been misrepresented I perswade myself you may consistent with your own Safety promote & favour this Scheme so as to give it the fairest Prospect of Success. Be assured that in this Case the whole Power & Exertion of my Influence will be made with the Honourable Continental Congress that your Island may not only be supplied with Provisions but experience every other Mark of Affection & Friendship which the grateful Citizens of a free Country can bestow on its Brethren & Benefactors.
